UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7038


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHANI NURANI SHIEKH ABRAR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, District Judge. (2:11-cr-00034-RBS-DEM-3)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shani Nurani Shiekh Abrar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shani Nurani Shiekh Abrar appeals the district court’s orders denying his self-

styled “Petition for Documents Without Prepayment” and his subsequent “Petition for

Reconsideration[.]”   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See United States v.

Abrar, No. 2:11-cr-00034-RBS-DEM-3 (E.D. Va. June 15, 2018; filed Aug. 6, 2018 &

entered Aug. 7, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2